In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-21-00276-CV
                ___________________________

IN RE JENNIFER TREGER, TODD DANIEL, AND KERRI REHMEYER,
                         Relators




                        Original Proceeding
           141st District Court of Tarrant County, Texas
                  Trial Court No. 141-327449-21


         Before Womack, J.; Sudderth, C.J.; and Walker, J.
               Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relators’ “Petition for Immediate Writ of Injunction”

and “Emergency Motion for Temporary Relief Pending Determination of Petition for

Writ of Injunction” and is of the opinion that relief should be denied. Accordingly,

relators’ “Petition for Immediate Writ of Injunction” and “Emergency Motion for

Temporary Relief Pending Determination of Petition for Writ of Injunction” are

denied.

                                                   Per Curiam

Delivered: September 9, 2021




                                         2